Case 3:19-cV-00054-CWR-FKB Document 1-1 Filed 01/18/19 Page 1 of 6
1Case: 25COl:18-cv-0493?-LCS Document#: 2 Filed: 12110/2018 Page l of 4

lN THE COUNTY COURT OF HINDS COUNTY, MlSSISSIPPI
FIRST JUDICIAL DISTRIC'[`

RoBERr .loNEs PLAINTlFF
vs. CWIL ACTloN No= l E» ‘_-H 37
wAFFLE HoUsE, 1NC. DEFENDANT

COMPLAINT WITH DISCOVERY ATTACHED
(JURY TRIAL DEMANDED)

COM.ES N()W, Robert Jones. by and through undersigned counsel, and files this her
Complaint for damages and other relief against the Del`endant Waftle I-Iouse, Inc., and in support

hereot`_. Plaintif`f` would show unto the Court the following to-wit:

PARTIES
l. That the Plaintift`, Robert Jones, is an adult resident citizen of Hinds County,
l\/|ississippi.
2. That the Defendant, Waff`le Housc. lnc_. is a Domestic Prot`lt Corporation formed

under the laws of the State ofMississippi. Process may be served upon this Defendant by serving
its Chief` Executivc Ofl`lcer._ Mitzi Tate, 10?' Marketridge Drive, Ridgeland, MS, 39157.
.IURISDICTION AND VENUE
3. This civil action arises out of the negligent acts and omissions of the Defendant
which were committed in whole or in part in the State of Mississippi against residents of the State
of Mississippi. This Court has personal jurisdiction over the parties.
4. Venue is proper in the County Court of the Hinds County. Mississippi_. since the

cause of action arose and accrued there.

FACTS

EXHIBIT A

Case 3:19-cV-00054-CWR-FKB Document 1-1 Filed 01/18/19 Page 2 of 6

-Case:25001:18-cv-04937-LCS Document#:Z Filed: 12/10/2018 PageZoM

5. On or about the afternoon of June 28._ 2013. Plaintiff was walking to the restroom
when he believes a substance on the floor caused him to slip and fal[.

6. At all relevant times. the De'fendants owned. possesscd_. controlled. andfor managed
Waffle llouse. lnc.. where Plaintiff received his injuries.

?. Pursuant to agreement between the Defendant andfor their agents or employeesq
on one part_. and the Plaintiff, on the other part, he was an invitee of the facility, at all times relevant.

8. Before June 28, 2018, the Defendant knew or should have known that the air vent
was leaking water making it not reasonably safe. Dcspite their knowledge of these conditions the
Defendant did nothing to remedy or repair these unsafe conditions and inadequacies

9. Contributing andfor proximate factors or causes of the injuries sustained by the
Plaintiff include, but are not limited to, the unreasonably dangerous common areas_. including the
law of proper instruction and unreasonably dangerous condition s.

amalgamth

I.
FAILURE TO PROVIDE REASONABLY SAFE PREMISES

10. Plaintiff adopts by reference the foregoing paragraphs.
ll. Thc Defendant owed to Plaintiff an ordinary duty of care, specifically the duty to
provide reasonable safety measures for the protection of the Plaintiff.

12. At the time of the injury to Plaintiff, Defendant failed to fulfill their
duties of ordinary, reasonable care including failure to take reasonable safety precautions or
measures to maintain Plaintiff’s safety.

II.
FAILURE TO WARN

13. Plaintiff adopts by reference the foregoing paragraphs

Case 3:19-cV-00054-CWR-FKB Document 1-1 Filed 01/18/19 Page 3 of 6
- Case: 25001:18-cv-04937-LCS Document #: 2 Filed: 12,’10/2018 Page 3 of 4

14. The Defendant owed to Plaintiff a duty to warn of known dangers or those dangers
that with reasonable diligence they should have known.

l$. The Defendant breached said duty owed to the Plaintiff and was negligent by
failing to warn Plaintiff of the foreseeable hann he suffered.

l6. The actions on the part of Defendant rise to the level of gross negligence, malice.
or an intentional tort thereby subjecting the Defendant to individual liability.

l?. Plaintiff"s injuries occurred as a direct result and proximate consequence of all
Defendants" negligence, breach of the duty of care. As a result of these Defendant’s acts, omissions
and misrepresentations_. Plaintiff has been severely injured.

DAMAGES

18. Plaintiff adopts by reference the foregoing paragraphsl

19. Plaintiff seeks damages for severe and permanent mental and physical pain and
suffering. emotional distress, medical expenses and inconvenience Plaintiff demands actual,
compensatory, incidental and consequential damages in an amount in excess of thejurisdictional
minimum of this Court.

20. Defendants’ actions, omissions and conduct were done without just cause and in
reckless_. conscious and;'or knowing disregard for Plaintiff’ s rights and personal safety. Moreover,
Defendants" actions. omissions and conduct constituted gross negligence P|aintiff requests an
award of punitive damages in an amount to deter the Defendants from similar or like conduct.

WHEREFORE PREM[SES CONSIDERED, Plaintiff requests a trial by jury and
demand from Defendant actual, compensatory_. consequential and incidental damages in an amount
of $80.000.00 inclusive of all expenses, interest and costs and such other relief as the Court and

the jury deem just.

Case 3:19-cV-00054-CWR-FKB Document 1-1 Filed 01/18/19 Page 4 of 6
. Case: 25001:18-cv-04937-LCS Document#: 2 Filed: 12110,’2018 Page 4 of4

RssPECTFuLLY sUBMlTTED, this the 65de orggg§§m-zots.

ROWNES

BY: . z /_
nAMdgA.“sTEWENs/oiv, MSB# 102945
CoUNsEL FoR PLA!NHFF

OF COUNSEL:

STEVENSON LEGAL GROUP, PLLC
1010 N. West Street

Jackson, Mississippi 39202

Telcphone (769) 251-020?

Facsimile (601) 608-7872

 

Case 3:19-cV-00054-CWR-FKB Document 1-1 Fiied 01/18/19 Page 5 of 6

covert si-iiaizr

 

 

Courtident _lcat on o e H" ¢-J'

 

 

 

 

 

 

 

 

 

 

 

Civi| Case Fiiirig Form
(T'o be completed by Attorney/Porty
Prior to Fii'i‘ng of Plecidi‘ng)

si 0 term

Coi.irity ii judicial Court iD
Dlsl.rlci. lCl'l. Ci, CO\

 

 

N'lississippi Supreme Court Form AOC,~"Ol Nionth Date Year

i-iii'-;i_;ee;_i,ziloizola §MMA

 

 

 

 

uaBI

Loi:ai Docket lD

 

 

 

 

Adminlstrative Oifice of Courts lRev 2016i This area to he completed by clerk Case

l'iiumber ll filed prior to 1!1!94

 

lrithe !\ m ma ! z Court of \A`:DQ 3 Courity - § §§ -\- judicial District

 

 

 

 

 

 

Or n o Su t ce an )l' in one box ohin
lnitlai Fiiing |:| Reinstated Foreign iudgmem Enroiied Transter from other court |:| other
m Rernanded |:| Reopened |:] loining Suit!Action m Appeai
Pialntii‘f - Party ies} initially Brlnging Suit Shou|d tie Ent irst - Enter ditiona| Piaintiifs on Separate Form
individual x ©{\€ 5 \OC,{_
Last Name First Name Niaiden Name, ifapp|icab|e Ni.|_ Jr,-‘$r}'ii|]|\i
Check l ii ] if individual Piainitiif is actingl in capacity as Executorltrixi or Administratoritrixi of an Estate, and enter sty|e;
Estate of
Check l iii it individual P|anitiif is acting in capacity as Business Ownerft`.`lperator idi'bi'a] or State Agency, and enter entity
DIB;"A or Agericy
FBusiness

 

Enter legal name of business, corporation, partnershlp, agency - lt Corporation, indicate the state wher
Ciieckl it l if Business Pianitiff is filing suit in the name ot an entity other than the ai:icivel and enter beiow:
DIBM

c incorporated

 

AtwrneiiiName&Addre=si \ )(\{Y<QV\ \d./(/. %Q\i@t'\§>(\*(`\

. r;hgck l xi ii individual Fi|ing inltiaiMis NOT awn%/
SIEnature of individual Fi|lng'. J) /
i / ul-/ l

Addressofriaintiff \QLQ_ i\_l(\\-¥m lft_lc>glv &Nr€@v t\<;\®&%©\i\}i`l`\"\ EDC\SC%

NiS Bar No.

 

Defendant - Name of Defendant - Enter A`d`d'itional Defendants on Separate Form

 

 

ivl.|. lr;'$ri"illi'l\i'

 

 

individual
Last Name First Name Niaiden Name, if applicable
__ Checii iii i |f individual Defendant is acting in capacity as Ei<ecutor[trixi or Administratorltriiti of an Estate, and enter sty|e:
Estate of
__ Check l >i l if individual Defendant is acting in capacity as Business Owner;‘Operator idi‘hi'a] or State Agency, and enter entity:
D/BfA or Agency
Business

 

Chei:k l xi if Business Defendant is acting in the name of an entity other than the ahove, and enter beiow:
D,J'B;'A

Enter legal name of business, corporation, partnership, agency - |f Corporation, indicate the state where incorporated

 

Attorney {Name & Addressi - if Knovvn

MS Bar No.

 

 

Alcohoif[)rug Commitment was-mi
Other

____ Check{ ii } if child support is contemplated as an issue in this sult."
*|l checked, please submit completed Chi|d Support information Siieet with this Cover Sheet

nnl

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Nature of Suit iPlace an ")(" in one box onin | 'C~iiidreni‘Mlnors - Non-Dornestlc
-Domest|c'ii_e|ations J |_ Business]Commercia| _i 5 Adoption-Cuntested
m Chiid Custody;‘\lisitation m Accountinngusiness] g Adoption-Uncontested
m Child Support Business Disso|ution n Consent to Abortlon
m Contempt m Debt Coiiection n MinorRemova|ofMinority
m Divorce:Fau|t |"__| Empioyment Other
\:| Divorce: irreconcilable Dii¢. m Foreigniudgment l CivilRights l
|:l Doniestic Atiuse ij Garnishment m Elections
m Emancipatiori g Rep|evin m Expungement
m lviodification |:] Other g i-iabeas Corpus
|:] Paternity I_ Probai_:e J m Post Conviction Re|iof,!Prisonei
|:i Property Division I'__`_l Aceounting(Probate] m Other
m Separate Niaintenance m Birth Certiiicate Correction |_ Contract _|
f‘_”_j Term.ol ParentaiRights~Chani:ery m Menta| Heaith Commitment [:] Breach of Contract
|:] U|FSA leff ?;‘1;‘97; formerly URESA) m Conservatorship m installment Contract
|:] Other m Guardianship m insurance
A_ppeals ` l m Heirship § Specific Performance
g Adm|nistrative Agency |:] intestate Estate Other
ij Countv Court g Minor's Settiement Statutes Ru es
ij Hardship i'-‘et|t|onlDrlver License) m i'viuniment ofTitle n Bond\i‘a|idation
m iustice Court |:l Name Change m Civi|Forfeiture
iv‘iS Dept Empioyment Security m Testate Estate m Dec|aratory]udgrnent
NiunicipalCourt m Wi|iContest [:| |niunclion or Restraining Ordei
m Othe_r m AicohoifDrug Commitmentimmra m Clther

l` Real property
Adverse Possession
Ejectment

Emirient Domain

Eviction

iudiciai Foreclosure

Lien Assertion

Partii:ion

Tax Saie: Confirnii'Cancel
Titie Boundary or Easement
Other

 

 

Torts

 

Bad Faith
Fraud
intentional Tort
i.oss of Consortium
Maipractice - Lega|
iv'ia|practice - |'v'iedicai
lle Tcirt

egiigence - Generai
Negiigerice - iviotor Vehic|e
Premises Liabiiity
Product Liahiiity
Subrogation
Wronglu| Death
Other

nnnnnn nnnnnnnTnnnnnnnnnn

 

 

 

 

Case 3:19-cV-00054-CWR-FKB Document 1-1 Fiied 01/18/19 Page 6 of 6
Case: 25COl:18-cv~04937-LCS Document#: 3 Fiied: 12,’10/2018 Page l of 1

IN THE COUNTY COURT OF HINDS COUNTY, MISSISSIPPI
FIRST JUDICIAL DISTRICT

ROBERT JONES PLAINT{FF

VS. CIVIL ACTION NO. l g’ ¢_‘l l 2 l

WAFFLE HOUSE, lNC. DEFENDANT
§MQM

TO: WAFFLE HOUSE, INC.

Ci'() CORPORATION SERVICE COMPANY
7716 OLD CANTON ROAD, SUlTE C
MADISON, MS 39110

NOTICE TO DEFEN DANT

The Complaint which is attached to this summons is important and you must take
immediate action to protect your rights.

You are required to mail or hand-deliver a copy of a written response to the Complaint to Darnon
R. Stevcnson, attorney for the Plaintiff, who post office address is Stevenson Leg_al Grout). PLLC, and
whose street address is 1010 N. West St. Jackson. MS 20202. Your response must be mailed or
delivered within (30) days from the date of delivery of this summons and complaint or a judgment by default
will be entered against you for the money or other things demanded in the complaint

You must also file the original of your response with the Clerk of this Coilrt within a reasonable
time afterward

1-¢`.
issued under my hand and the seal of said Court, this la day of §D€D » , 2018.

Zaclt Wallace

 

 

